ALD-219                                                   NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 09-4136
                                  ___________

                       WILLIAM JAMES WALKER, JR.,

                                             Appellant

                                        v.

                        CITY OF PHILADELPHIA;
          PHILADELPHIA COUNTY DISTRICT ATTORNEY'S OFFICE;
               DEFENDER ASSOCIATION OF PHILADELPHIA;
              *R. SETH WILLIAMS, ESQ.; ELLEN GREENLEE;
                   DENNIS KELLY; JOHN MADDEN, ESQ.
                         NICOLE TAYLOR, ESQ.

                 *Amended pursuant to Fed. R. App. P. 43(c)(2)
                  ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 09-cv-02071)
                 District Judge: Honorable Mary A. McLaughlin
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 June 23, 2011
       Before: SCIRICA, HARDIMAN AND VANASKIE, Circuit Judges

                           (Opinion filed July 8, 2011)
                                  _________

                                   OPINION
                                   _________
PER CURIAM

       Walker, a prisoner proceeding pro se, appeals from the District Court’s dismissal

of his complaint pursuant to 28 U.S.C. § 1915(e). For the reasons stated below, we will

summarily affirm.

                                                I.

       Walker filed a civil rights complaint pursuant to 42 U.S.C. §§ 1983 and 1985

against the City of Philadelphia, the Philadelphia County District Attorney’s Office, the

District Attorney, the Defender Association of Philadelphia, and several individual public

defenders. He alleged that these defendants conspired to have him plead guilty to

criminal charges despite being aware of evidence he claims would prove his innocence.

He sought both monetary relief and the release of all exculpatory evidence.

       The District Court granted Walker’s motion to proceed in forma pauperis and later

dismissed his complaint pursuant to 28 U.S.C. § 1915(e).

                                          II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We may

summarily affirm if the appeal presents no substantial question. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

                                          III.

       We agree with the District Court’s determination that Walker’s civil rights claim is

without merit. To the extent Walker brought his claim pursuant to § 1985(3), the District
                                                2
Court correctly dismissed. Walker did not allege that any of the defendants’ actions were

motivated by invidious class-based discriminatory animus, Farber v. City of Paterson,

440 F.3d 131, 134-43 (3d Cir. 2006), and he failed to state a cognizable claim under any

other subsection of § 1985.

       To the extent Walker sought relief under § 1983, dismissal was likewise correct as

none of the defendants is liable under that provision. The City of Philadelphia is not

subject to liability in a civil rights action absent a showing that unlawful actions were

taken as a result of an approved municipal or governmental custom. Monell v. New York

Dep’t of Social Serv., 436 U.S. 658, 690-91 (1978). The District Attorney’s Office and

the District Attorney himself have absolute immunity from liability for actions related to

their official duties. Imbler v. Pachtman, 424 U.S. 409, 410 (1976). The Defender

Association of Philadelphia and the individual public defenders are not liable under §

1983. See Polk County v. Dodson, 454 U.S. 312 (1981) (public defenders not liable

because they were not acting under color of state law).

       We also agree with the District Court that Walker’s conspiracy claim does not

appear to be based in fact, but merely upon his own suspicion and speculation. Young v.

Kann, 926 F.2d 1396, 1405 n.16 (3d Cir. 1991).

       Accordingly, the District Court did not err in dismissing his complaint as legally




                                              3
frivolous.1 Id. We are satisfied that any amendment to Walker’s Complaint would have

been futile, and thus the District Court properly dismissed without leave to amend. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). As the appeal

presents no substantial question, we will summarily affirm the judgment below. See 3d

Cir. L.A.R. 27.4 and 3d Cir. I.O.P. 10.




1
 To the extent Walker sought to invalidate his state convictions, the remedy was
available only through habeas corpus proceedings. See Heck v. Humphrey, 512 U.S. 477,
486-87 (1994).
                                            4